Justice Brennan
delivered the opinion of the Court.
Section 301 (a) of the Labor Management Relations Act, 1947 (the Taft-Hartley Act) provides jurisdiction in the federal district courts over “[s]uits for violation of contracts between an employer and a labor organization representing employees in an industry affecting commerce as defined in this chapter, or between any such labor organizations.” 61 Stat. 156, 29 U. S. C. § 185 (a) (emphasis added). The question presented in this case is whether a suit brought by a local union against its parent international union, alleging a violation of the international's constitution, falls within § 301 (a) jurisdiction of the federal district courts.
I
Respondent Local 334, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada (Local 334 or respondent), was a labor organization chartered by and affiliated with petitioner United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada (International or United Association), an international labor organization.1 Composed of both plumbers and pipe-fitters in Morris County, N. J., Local 334 was one of 27 New *617Jersey locals affiliated with the International prior to 1977. After failing in its attempt to urge the New Jersey locals to agree upon a voluntary consolidation plan, the International proposed its own plan that would consolidate nine northern New Jersey locals, including Local 334, into two locals, one representing plumbers, the other pipefitters.2 Under the plan, the plumber members of Local 334 would be transferred into Plumbers Local 14, and the pipefitter members of Local 334 into Pipefitters Local 274.
When the locals declined to agree to the International’s plan,3 the International issued an order of consolidation on August 4, 1977, based on the proposed plan, pursuant to § 86 of the constitution of the United Association. That section, entitled “Consolidation of Locals,” provides:
“Whenever, in the judgment of the General President, it is apparent that there is a superfluous number of Local Unions in any locality, and that a consolidation would be for the best interest of the United Association, locally or at large, he shall have the power to order Local Unions to consolidate and to enforce the consolidation of said Local Unions, or said territory in one or more Local Unions, provided such course received the sanction of the General'Executive Board.” App. 25.
After receiving no response to a letter sent to the General Executive Board requesting a stay of the order pending ap*618peal, Local 334 on August 22, 1977, filed suit against the International in the Superior Court of New Jersey seeking to enjoin enforcement of the order of consolidation. Local 334 alleged in its complaint, inter alia, that § 86 did not permit division of the membership of a local into separate work classifications, that the action of United Association did not constitute a consolidation of local unions, and that the general president had abused his discretion. Complaint ¶ 11, id., at 21. Claiming that it would suffer “substantial and irreparable injury to plaintiffs’ [sic] property and property rights as members of Local 334” unless the consolidation was prevented, Complaint ¶ 13, id., at 21, the Local requested equitable relief enjoining United Association to return the Local’s charter and seal, directing it to process the Local’s internal appeal to the International’s General Executive Board, and preventing it from threatening the Local’s officers and members with expulsion and loss of membership. Id., at 22.4
The International removed the case to the United States District Court for the District of New Jersey, pursuant to 28 U. S. C. § 1441.5 Local 334 filed a motion to remand the case to the state court, which the District Court denied. App. 98-99. Following completion of discovery and cross-motions for summary judgment, the District Court ruled in favor of the International. The court first concluded that it lacked jurisdiction to hear the case because the Local had failed *619to exhaust internal union remedies. App. to Pet. for Cert. 22a-23a. In the alternative, the court ruled on the merits that there was “ample basis for the [International's] interpretation of the Constitution as well as the application of that interpretation in the Order of Consolidation of August 4, 1977.” Id., at 28a.
On appeal, the United States Court of Appeals for the Third Circuit, sua sponte, raised the question of federal-court jurisdiction under § 301 (a) and requested supplemental briefing on that issue from the parties. 628 P. 2d 812, 813 (1980). After canvassing treatment of this issue by other Courts of Appeals, the court held that “[s]uits concerning intra-union matters that do not have a significant impact on labor-management relations or industrial peace are outside the scope of § 301 (a).” Id., at 820. Examining Local 334’s allegations in its complaint, the court concluded that any alleged potential effect of the order of consolidation on labor-management relations or industrial peace would not pass the “significant impact” test and that the District Court therefore lacked jurisdiction under §301 (a). Ibid. Accordingly, the court vacated the judgment of the District Court and remanded with instructions to remand the case to the state court. Ibid. We granted the International’s petition for certiorari, 449 U. S. 1123 (1981), to resolve this important question of labor law. We reverse.
II
Section 301 (a) establishes federal district court jurisdiction for “[s]uits for violation of contracts . . . between any . . . labor organizations [representing employees in an industry affecting commerce as defined in this chapter].” 29 U. S. C. § 185 (a). On its face, the statute appears to comprehend the instant dispute. First, United Association’s constitution may be fairly characterized as a contract between labor organizations. We have described a union constitution as a “fundamental agreement of association.” Coronado Coal Co. v. *620Mine Workers, 268 U. S. 295, 304 (1925); 6 see Carbon Fuel Co. v. Mine Workers, 444 U. S. 212, 217 (1979). The Courts of Appeals are unanimous that a union constitution can be a “contract between labor organizations” within the meaning of § 301 (a). See, e. g., Alexander v. International Union of Operating Engineers, AFL-CIO, 624 F. 2d 1235, 1238 (CA5 1980); Studio Electrical Technicians Local 728 v. International Photographers of the Motion Picture Industries, Local 659, 598 F. 2d 551, 553 (CA9 1979); Local Union No. 657 v. Sidell, 552 F. 2d 1250, 1252-1256 (CA7), cert. denied, 434 U. S. 862 (1977); Trail v. International Brotherhood of Teamsters, 542 F. 2d 961, 968 (CA6 1976); National Assn. of Letter Carriers, AFL-CIO v. Sombrotto, 449 F. 2d 915, 918 (CA2 1971); Parks v. International Brotherhood of Electrical Workers, 314 F. 2d 886, 916-917 (CA4), cert. denied, 372 U. S. 976 (1963).7 *621Indeed, even the decision of the Court of Appeals for the Third Circuit on review here recognized that a union constitution would be a “contract” within the meaning of § 301 (a) as long as the plaintiff made “specific factual allegations of actions which have a significant impact on labor-management relations or industrial peace.” 628 F. 2d, at 820.8 And respondent in its complaint alleged that “[t]he relationship (rights and duties) between Local 334 and the International is governed by the said Constitution.” Amended Complaint, First Count ¶ 3, App. 65.
We have also noted that the prevailing state-law view is that a union constitution is a contract. Machinists v. Gonzales, 356 U. S. 617, 618-619 (1958) (discussing that aspect of union constitution constituting a contract between members and union). In particular, the view of a union constitution as a contract between parent and local unions was widely held in the States around the time § 301 (a) was enacted. See, e. g., Locals 1140 and 1145 v. United Electrical, Radio and Machine Workers of America, 232 Minn. 217, 221-222, 45 N. W. 2d 408, 411 (1950); International Union of United Brewery, Flour, Cereal, Soft Drink & Distillery Workers of America, C. I. O. v. Becherer, 4 N. J. Super. 456, 459, 67 A. 2d 900, 901, cert. denied, 3 N. J. 374, 70 A. 2d 537 (1949); Local *622Union 13013, District 50, U. M. W. v. Cikra, 86 Ohio App. 41, 49, 90 N. E. 2d 154, 158 (1949); Bridgeport Brass Workers Union, Local 320 of the International Union of Mine, Mill and Smelter Workers v. Smith, 15 Conn. Supp. 505, 511-512 (Super. Ct. 1948), aff’d, 136 Conn. 654, 74 A. 2d 191 (1950); Textile Workers Local 204 v. Federal Labor Union No. 21500, 240 Ala. 239, 243, 198 So. 606, 609 (1940). See also Alexion v. Hollingsworth, 289 N. Y. 91, 96-97, 43 N. E. 2d 825, 827 (1942). See generally 87 C. J. S., Trade Unions §§ 42-43, pp. 836-842, 837, n. 39, 838, n. 53 (1954).
Second, just as a union constitution is a “contract” within the plain meaning of § 301 (a), so too is it clear that United Association and Local 334 are “labor organization [s] representing employees in an industry affecting commerce as defined in this chapter.” As defined in the Act, 29 U. S. C. § 152 (5), the term “labor organization” means
“any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.”
We have entertained numerous cases brought under § 301 (a) where one of the parties was an international union, see, e. g., Automobile Workers v. Hoosier Cardinal Corp., 383 U. S. 696 (1966), or a local union, see, e. g., Drake Bakeries, Inc. v. Bakery & Confectionery Workers, 370 U. S. 254 (1962). Indeed, in Carbon Fuel Co. v. Mine Workers, we did not even pause to question the existence of § 301 (a) jurisdiction in a suit brought by a coal company against an international union, an affiliated district union, and three affiliated local unions. 444 U. S., at 214.
If the plain meaning of the “contracts between labor organizations” clause of § 301 (a) supports jurisdiction in the instant case, its legislative history hardly upsets such an inter*623pretation. That is because there is no specific legislative history on that phrase to explain what Congress meant. The provision for suits between labor organizations was inserted late in the bill’s history by the House-Senate Conference Committee. H. R. Conf. Rep. No. 510, 80th Cong., 1st Sess., 65-66 (1947), 1 NLRB, Legislative History of the Labor Management Relations Act, 1947, pp. 569-570 (hereafter Leg. Hist.); 93 Cong. Rec. 6445 (1947); 2 Leg. Hist., at 1535, 1543; see Retail Clerks v. Lion Dry Goods, Inc., 369 U. S. 17, 26 (1962). The Conference Report and postconference debates contain no explanatory remarks about this addition. The only reference to the clause was made in a summary of the Act prepared by Senator Taft and inserted in the Congressional Record, which merely recited: “Section 301 differs from the Senate bill in two respects. Subsection (a) provides that suits for violation of contracts between labor organizations, as well as between a labor organization and an employer, may be brought in the Federal courts.” 93 Cong. Rec. 6445 (1947), 2 Leg. Hist., at 1543.
Relying primarily on decisions from other Courts of Appeals, the Court of Appeals below was “persuaded by the view that disputes between local and parent unions must involve events which potentially have a significant impact on labor-management relations or industrial peace in order for there to be jurisdiction under § 301 (a).” 628 F. 2d, at 818. It is no doubt true that the primary purpose of the Taft-Hartley Act was “to promote the achievement of industrial peace through encouragement and refinement of the collective bargaining process.” Charles Dowd Box Co. v. Courtney, 368 U. S. 502, 509 (1962); see Textile Workers v. Lincoln Mills, 353 U. S. 448, 452-455 (1957). As the Senate observed, “[statutory recognition of the collective agreement as a valid, binding, and enforceable contract . . . will promote a higher degree of responsibility upon the parties to such agreements, and will thereby promote industrial peace.” S. Rep. No. 105, 80th Cong., 1st Sess., 17 (1947), 1 Leg. Hist., at 423.
*624But apparently Congress was also concerned that unions be made legally accountable for agreements into which they entered among themselves, an objective that itself would further stability among labor organizations. Therefore, § 301 (a) provided federal jurisdiction for enforcement of contracts made by labor organizations to counteract jurisdictional defects in many state courts that made it difficult or impossible to bring suits against labor organizations by reason of their status as unincorporated associations. See Charles Dowd Box Co. v. Courtney, supra, at 510; 93 Cong. Rec. 5014 (1947) (comments of Sen. Ball, a floor leader of the bill) (“because unions are voluntary associations, the common law in a great many States requires service on every member of the union, which is very difficult);9 S. Rep. No. 105, supra, at 15, 1 Leg. Hist., at 421; Comment, Applying the “Contracts Between Labor Organizations” Clause of Taft-Hartley Section 301: A Plea for Restraint, 69 Yale L. J. 299, n. 2 (1959). Surely Congress could conclude that the enforcement of the terms of union constitutions — documents that prescribe the legal relationship and the rights and obligations between the parent and affiliated locals — would contribute to the achievement of labor stability. Since union constitutions were probably the most commonplace form of contract between labor organizations when the Taft-Hartley Act was enacted (and probably still are today), and Congress was obviously familiar with their existence and importance, we cannot believe that Congress would have used the unqualified term “contract” without intending to encompass that category of contracts represented by union constitutions. Nothing in the language and legislative history of § 301 (a) suggests any special quali*625fication or limitation on its reach, and we decline to interpose one ourselves.10
Respondent goes even further than the Court of Appeals view that only disputes with a “significant impact” on labor-management relations should trigger § 301 (a) jurisdiction, arguing that § 301 (a) should never extend to disputes arising under union constitutions because “[t]he 80th Congress clearly did not intend to intervene in the internal affairs of labor unions.” Brief for Respondent 16-17. In support of its position, respondent cites several provisions of the Labor Management Relations Act,11 some general statements in the legislative history,12 and our decision in NLRB v. Allis-Chalmers Mfg. Co., 388 U. S. 175, 184 (1967), where we observed in connection with § 8 (b)(2) of the Act13 that “Con*626gress expressly disclaimed . . . any intention to interfere with union self-government or to regulate a union’s internal affairs.” 14 Respondent’s argument falls wide of the mark. There is an obvious and important difference between substantive regulation by the National Labor Relations Board of internal union governance of its membership, and enforcement by the federal courts of freely entered into agreements between separate labor organizations.15 See Parks v. International Brotherhood of Electrical Workers, 314 F. 2d, at 915-916. In discussing the section in the Taft-Hartley Act on unfair labor practices with respect to the employer-union relationship, the House-Senate Conference stated: “Once parties have made a collective bargaining contract the enforcement of that contract should be left to the usual processes of the law and not to the National Labor Relations Board.” H. R. Conf. Rep. No. 510, 80th Cong., 1st Sess., 42 (1947) (emphasis added), 1 Leg. Hist., at 546; see Teamsters v. Lucas Flour Co., 369 U. S. 95, 101, n. 9 (1962). Similarly, Congress chose in § 301 (a) to have contracts between labor organizations enforced by the federal courts.
*627We need not decide today what substantive law is to be applied in § 301 (a) cases involving union constitutions. It is enough to observe that the substantive law to apply “is federal law, which the courts must fashion from the policy of our national labor laws.” Textile Workers v. Lincoln Mills, 353 U. S., at 456. Whether the source of that federal law will be state law, id., at 457, see Automobile Workers v. Hoosier Cardinal Corp., 383 U. S., at 704—705, or other principles can be left to another case.16 But it is far too late in the day to deny that Congress intended the federal courts to enjoy wide-ranging authority to enforce labor contracts under § 301. We do not need to say that every contract imaginable between labor organizations is within § 301 (a). It is enough to hold, as we do now, that union constitutions are.

Reversed.


 United Association has approximately 550 affiliated local unions and 335,000 members in the United States and Canada. 628 F. 2d 812, 813 (CA3 1980).


 The plan also transferred plumber members of other locals into Plumbers Local 14, and pipefitter members of other locals into Pipe-fitters Local 274. A third local, representing metal trades employees of the New Jersey Public Service Electric and Gas Co., was also established under the proposed plan. Local 334 members were not involved with this third local.


 On behalf of United Association, a hearing officer conducted a hearing at which each of the locals affected by the consolidation plan was allowed to present its view of the plan. Following the hearing, the officer recommended adoption of the proposed consolidation plan to United Association’s general president.


 The Local subsequently amended its complaint, alleging in addition that the general president abused his discretion within the meaning of § 86 “by failing to specify facts which would support his conclusion that Local 334 is a 'superfluous’ local union insofar as the Morris County, New Jersey area is concerned or that the elimination of Local 334 would be in the best interests of the United Association, locally or at large.” Amended Complaint, Second Count ¶4, App. 61.


 Immediately following removal, Local 334 obtained a temporary restraining order against United Association enjoining enforcement of the order of consolidation. Id., at 66-67. The temporary restraining order was subsequently dissolved when the District Court denied the Local’s request for a preliminary injunction.


 In Coronado, one of the issues in the case was whether the International union could be held liable for damages to property caused by a local strike called by an affiliated district organization. The International's constitution provided: “No district shall be permitted to engage in a strike involving all or a major portion of its members, without the sanction of an International Convention or the International Executive Board,” and “Districts may order local strikes within their respective districts on their own responsibility, but where local strikes are to be financed by the International Union, they must be sanctioned by the International Executive Board.” 268 U. S., at 299-300. Chief Justice Taft, writing for the Court, observed that “it must be clearly shown in order to impose . . . liability on [the International union] that what was done was done by their agents in accordance with their fundamental agreement of association.” Id., at 304.


 In Smith v. United Mine Workers of America, 493 F. 2d 1241, 1243 (1974) (emphasis added), the Court of Appeals for the Tenth Circuit appeared to suggest that the word “contracts” in § 301 did not encompass union constitutions, although the court also noted that the controversy in that case “relates only to the construction and application of the union constitution and has nothing to do with labor-management relations,” thus leaving open the question whether a constitution affecting labor-management relations might be a “contract” in the view of that court.
The Court of Appeals for the First Circuit, without deciding, has given *621strong indication that a union constitution can be a “contract” within the meaning of §301 (a). In Local Union 1219 v. United Brotherhood of Carpenters and Joiners of America, 493 F. 2d 93, 96 (1974), the court noted that a charter given by an international to a local union could be a “contract.” The Court of Appeals for the District of Columbia Circuit, in 1199 DC, National Union of Hospital and Health Care Employees v. National Union of Hospital and Health Care Employees, 175 U. S. App. D. C. 70, 72-73, 533 F. 2d 1205, 1207-1208 (1976), asserted that it “need not face the issue whether a union constitution is a § 301 (a) contract,” absent the factual allegation of “actual threats to industrial peace.”


 Even respondent concedes that a union constitution is a contract, albeit one “between members and their union and only secondarily . . . between affiliated bodies of a labor organization.” Brief for Respondent 14-15, n. 10.


 Congress carefully reviewed data compiled on the laws of the States as to the status of labor organizations as legal entities. See, e. g., S. Rep. No. 105, 80th Cong., 1st Sess., 15-18 (1947), 1 Leg. Hist., at 421-424; H. R. Rep. No. 245, 80th Cong., 1st Sess., 108-109 (1947), 1 Leg. Hist., at 399-400.


 Respondent notes that, “had Congress intended in 1947 to make the provisions of a union's constitution enforceable in federal court, it could easily have done so explicitly.” Brief for Respondent 13, n. 8. We find this a strange suggestion of statutory construction, for Congress specifically left the term “contracts” unqualified and inclusive. We also note that adoption of the “significant impact” test urged by the Court of Appeals would engage the federal courts in the sort of ad hoc judgments on the jurisdictional sufficiency of the pleadings that the unfettered language of § 301 (a) belies.


 Sections 8 (a) (3), 8 (b) (1) (A), and 8 (b) (2) of the Act, 29 U. S. C. §§ 158 (a) (3), (b) (1) (A), and (b) (2). For example, § 8 (b) (1) (A) states that “this paragraph shall not impair the right 'of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership therein.”


 For example, Senator Ball, commenting on the proviso in § 8 (b) (1)(A), see n. 11, supra, stated: “It was never the intention of the sponsors of the pending amendment to interfere with the internal affairs or organization of unions.” 93 Cong. Rec. 4272 (1947), 2 Leg. Hist., at 1141.


 Section 8 (b) (2) of the Act, 29 U. S. C. § 158 (b) (2), states:
“(b) It shall be an unfair labor practice for a labor organization and its agents—
“(2) to cause or attempt to cause an employer to discriminate against an employee in violation of subsection (a) (3) of this section or to dis*626criminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground other than his failure to tender the periodic dues and the initiation fees uniformly required as a condition of acquiring or retaining membership ...”


 Respondent also cites the passage 12 years after the Taft-Hartley Act of the Landrum-Griffin Act of 1959, which we. have described as “the first comprehensive regulation by Congress of the conduct of internal union affairs,” NLRB v. Allis-Chalmers Mfg. Co., 388 U. S., at 193, as confirmation that, in the Taft-Hartley Act, Congress did not contemplate that § 301 (a) would reach union constitutions.


 In Allis-Chalmers, the issue was whether §8 (b)(1) (A)’s prohibition of union activity to “restrain or coerce” employees in the exercise of their rights prevented the union from collecting fines from union members who declined to honor an authorized strike. We held that it did not, 388 U. S., at 195, and indeed suggested that the Act allowed court enforcement of reasonable fines, id., at 192-193. Allis-Chalmers thus dealt with substantive regulation by the NLRB of internal union affairs, not with enforcement of pre-existing contracts in the federal courts.


 We also need not decide whether individual union members may bring suit on a union constitution against a labor organization. See generally Smith v. Evening News Assn., 371 U. S. 195 (1962). Compare Abrams v. Carrier Corp., 434 F. 2d 1234, 1247 (CA2 1970), cert. denied sub nom. Steelworkers v. Abrams, 401 U. S. 1009 (1971), with Trail v. International Brotherhood of Teamsters, 542 F. 2d 961, 968 (CA6 1976).